        Case 2:14-cr-00284-GMN-DJA Document 90 Filed 05/11/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_O’Brien@fd.org
 6
     Attorney for Anthony Oshinski
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00284-GMN-DJA
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     ANTHONY OSHINSKI,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Robert
19
     O’Brien, Assistant Federal Public Defender, counsel for Anthony Oshinski, that the Revocation
20
     Hearing currently scheduled on May 13, 2020, be vacated and continued to a date and time
21
     convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Mr. Oshinksi is out of custody, employed, and doing well on supervised release.
24
            2.      The parties request that the supervised release revocation hearing be continued
25
     to a later date so that Mr. Oshinski can continue to comply with his supervised release
26
     conditions.
        Case 2:14-cr-00284-GMN-DJA Document 90 Filed 05/11/20 Page 2 of 3




 1          3.     As a result, the parties request a continuance of at least 30 days to provide a
 2   better view of how Mr. Oshinski is performing on supervised release.
 3          4.     The defendant is not in custody and agrees with the need for the continuance.
 4          5.     The parties agree to the continuance.
 5          This is the first request for a continuance of the Revocation Hearing.
 6          DATED this 11th day of May, 2020.
 7
 8    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 9
10
      By /s/ Robert O’Brien                          By /s/ Linda Mott
11    ROBERT O’BRIEN                                 LINDA MOTT
      Assistant Federal Public Defender              Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:14-cr-00284-GMN-DJA Document 90 Filed 05/11/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:14-cr-00284-GMN-DJA
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     ANTHONY OSHINSKI,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled for

11   Wednesday, May 13, 2020 at 11:30 a.m., be vacated and continued to Wednesday, June 17,

12   2020, at the hour of 9:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this 11
                       ___ day of May, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
